UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4651


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE JAMES BALDWIN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00318-TDS-2)


Submitted:   June 30, 2015                 Decided:   July 30, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY & JOHNSON, LLP, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Joanna   G.   McFadden,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesse James Baldwin, Jr., pled guilty to conspiracy to pass

counterfeit obligations and passing counterfeit obligations, in

violation    of    18    U.S.C.      §§ 2,    371,   472    (2012).      Baldwin     was

sentenced to 28 months’ imprisonment and ordered to pay $48,800

in restitution.         On appeal, Baldwin argues that his sentence was

unreasonable      and    that     the    court’s     restitution      order    was   not

adequately       supported      by      evidence.      Our    review     reveals     no

reversible error.        Accordingly, we affirm.

                                             I.

     We review a sentence for reasonableness under a deferential

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Rivera–Santana, 668 F.3d 95, 100

(4th Cir. 2012).           First, we ensure “that the district court

committed no significant procedural error, such as failing to

calculate        (or     improperly          calculating)       the      [Sentencing]

Guidelines range, treating the Guidelines as mandatory, failing

to   consider      the     [18       U.S.C.]      § 3553(a)    [(2012)]        factors,

selecting    a    sentence       based       on   clearly    erroneous    facts,     or

failing to adequately explain the chosen sentence.”                           Gall, 552
U.S. at 51.       We review a preserved claim of sentencing error for

abuse of discretion and, if error is found, will reverse unless

we conclude that the error was harmless.                    United States v. Lynn,

592 F.3d 572, 576 (4th Cir. 2010).

                                              2
     If the sentence is free of “significant procedural error,”

we   review     the        substantive         reasonableness     of     the     sentence,

“tak[ing]     into     account         the     totality    of    the    circumstances.”

Gall, 552 U.S. at 51.                  We presume on appeal that any sentence

within   or    below        a    properly       calculated      Guidelines       range    is

reasonable.      United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).                            “A defendant can

only rebut the presumption by demonstrating that the sentence is

unreasonable      when          measured     against      the   § 3553(a)        factors.”

United   States       v.    Dowell,      771 F.3d 162,    176    (4th    Cir.     2014)

(alteration omitted).

     Baldwin argues that the district court procedurally erred

by   accepting        the       presentence         report’s    calculation        of    his

criminal history points, which assessed Baldwin seven criminal

history points for offenses he committed at age 16.                              We reject

Baldwin’s     argument,          as    the   U.S.    Sentencing       Guidelines      Manual

§ 4A1.2(d)(2)(A) (2013) contemplates that juvenile offenses may,

in certain circumstances, be taken into account when calculating

criminal      history       points.          Baldwin’s     convictions         meet     these

circumstances,        and       thus    were    appropriately         assessed    criminal

history points.        Id.

     Baldwin also argues that his within-Guidelines sentence was

substantively unreasonable because his sentence was longer than

those of his codefendants.                     We have reviewed the record and

                                                3
conclude that, though Baldwin’s sentence was longer than the

sentences imposed on his codefendants, Baldwin’s sentence was

reasonable.       He had a higher offense level than one codefendant

and a greater criminal history category than the others.                             See 18

U.S.C.     § 3553(a)(6).           Additionally,          during    sentencing,           the

court’s reasoning and reliance on factors found in § 3553(a) was

thorough    and    Baldwin      has    not       presented–nor     does    the       record

provide–any       basis    for      finding        that     his    within-Guidelines

sentence was substantively unreasonable when compared with the

§ 3553(a) factors.

                                           II.

      Baldwin     next    argues      that    his    restitution      order         was   not

adequately supported by the evidence.                     We “review the district

court’s restitution award for an abuse of discretion.”                               United

States v. Catone, 769 F.3d 866, 875 (4th Cir. 2014); see also

United States v. Grant, 715 F.3d 552, 557 (4th Cir. 2013) (“A

district court abuses its discretion when it acts arbitrarily or

irrationally,      fails   to    consider         judicially      recognized        factors

constraining      its    exercise     of     discretion,      relies      on    erroneous

factual or legal premises, or commits an error of law.”).                                 The

district court issued Baldwin’s restitution order pursuant to

the   Mandatory     Victims       Restitution         Act    (“MVRA”),         18    U.S.C.

§§ 3663A-3664 (2012).           The MVRA requires that a sentencing court

order the defendant to make full restitution to victims of an

                                             4
offense against property.                 § 3663A(a), (c)(1)(A)(ii); see also

United States v. Roper, 462 F.3d 336, 338 (4th Cir. 2006).                                    When

the    underlying     offense        is     a   criminal          scheme    or       conspiracy,

restitution must be paid to “any person directly harmed by the

defendant’s     criminal        conduct         in     the       course    of    the      scheme,

conspiracy,     or    pattern,”        § 3663A(a)(2);             see     United      States    v.

Newsome, 322 F.3d 328, 341 (4th Cir. 2003).

       Baldwin argues that his restitution order of $48,800 was

not adequately supported by the evidence.                               We disagree.           The

presentence report, which was adopted by the district court,

served as the basis for the $48,800 figure.                                Although Baldwin

may    have   desired     a     more      thorough           explanation,        the      court’s

decision      was    based      on     the        adopted         factual       findings,      in

accordance     with    the    MVRA,         and      not     irrational         or    erroneous.

Thus, we conclude that the district court did not abuse its

discretion in imposing restitution.                          Further, as to Baldwin’s

arguments regarding the amount of his restitution order compared

with    his   codefendants’,           we       lack       the    discretion         to   reduce

Baldwin’s     restitution       order,          as     the    MVRA      dictates       that    the

victims must receive full restitution.

       We affirm the district court’s judgment.                            We dispense with

oral    argument      because    the        facts       and      legal     contentions         are




                                                5
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     6